PER CURIAM
Appellant seeks reversal of a judgment committing him for a period not to exceed 180 days. ORS 426.130. In his first assignment of error, he argues that the state failed to prove, by clear and convincing evidence, that, because of a mental disorder, he is a danger to himself or others. ORS 426.005(l)(e). The state concedes that the evidence is legally insufficient to support the involuntary commitment and that the judgment should be reversed. We agree, accept the state’s concession, and reverse the judgment of commitment. As a result of that disposition, we need not reach appellant’s other assignments of error.
Reversed.